DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on12/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant states that claims 1, 8-9, and 11 have been cancelled with traverse and that new claims 59-63 have been added and correspond to the invention of group I.  Applicant does not provide an actual traversal of the restriction, just the cancellation of the claims.  Applicant also does not explain the grounds of their traversal for the cancellation of the above claims.  As such, Applicant has not provided sufficient rationale for the traversal of the cancellation of the claims or any type of traversal of the restriction.  Thus the election will be treated as an election without traverse.
In response to the amendment of the claims, which now solely comprise pending claims that encompass the subject matter of group I, the restriction of record is being withdrawn.  
Claims 59-63 are under consideration in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

(1)  Claims 59-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,258,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treatment of ALS discloses the method of producing astrocytes of the instant claims.
Regarding claim 59, patent claim 1 discloses a method comprising:  (a) culturing in suspension human embryonic stem cells (i.e.  a species of human pluripotent stem cells as claimed in instant claim 59) in the presence of retinoic acid and Epidermal Growth Factor (EGF) to generate neurospheres; (b) contacting the neurospheres with EGF; (c) dissociating the neurospheres following step (b) and contacting the dissociated neurospheres with a medium comprising EGF and Basic Fibroblast Growth Factor (bFGF), thereby generating astrocytes.  Thus patent claim 1 expressly discloses a species of instant claim 59.  

Regarding claim 61, patent claim 4 recites wherein the concentration of the retinoic acid is 1-50 .mu.M, which is identical claim language to instant claim 61.  Thus patent claim 4 renders claim 61 obvious because it expressly discloses a species of instant claim 61.
Regarding claim 62, patent claim 5 recites wherein step (a) is effected for 20-30 days, which is identical claim language to instant claim 62.  Thus patent claim 5 renders claim 62 obvious because it expressly discloses a species of instant claim 62.
Regarding claim 63, patent claim 2 recites further comprising forming stem cell aggregates prior to step (a)., which is identical claim language to instant claim 2.  Thus patent claim 2 renders claim 63 obvious because it expressly discloses a species of instant claim 63.

(2)  Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9, 631,175. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treatment of enhancing myelination in the CNS in a subject that discloses the method of producing astrocytes of the instant claims.
Regarding claim 59, patent claim 1 discloses a method comprising:  (a) culturing in suspension human embryonic stem cells (i.e.  a species of human pluripotent stem cells as claimed in instant claim 59) in the presence of retinoic acid and Epidermal 

Examiner’s Comment
The claims are free of the prior art.  The closest prior art found was Reubinoff (US2002/0068045 A1).  Reubinoff discloses a method of stepwise differentiation of pluripotent stem cells to glial cells, more particularly astrocytes comprising culturing embryonic stem cells to form embryoid bodies in the presence of EGF and FGF to generate neural progenitor cells.  The neural progenitor cells are either isolated and then formed into neurospheres in the presence of trans-retinoic acid or the embryoid body comprising the neural progenitor cells are culture in the present of retinoic acid devoid of EGF and FGF.  Reubinoff does not disclose or suggest culturing the embryonic stem cell in the presence of both EGF and retinoic acid to form neurospheres as claimed.  Thus Reubinoff does not disclose or teach the instant claims.

No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632